Case 18-12396-KHK                Doc 208    Filed 04/21/20 Entered 04/21/20 17:05:26   Desc Main
                                           Document      Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


 In re:
                                                               Case No. 18-12396
 BYRON F. DAVID                                                Chapter 11

           Debtor.


             DEBTOR'S RESPONSE AND OBJECTION TO CHAPTER 11
          TRUSTEE’S MOTION FOR A RULE TO SHOW CAUSE FOR WHY
         SANCTIONS SHOULD NOT BE IMPOSED UPON THE DEBTOR FOR
          FAILURE TO COMPLY WITH THE BUDGET ORDER [dkt no. 171]

           COMES NOW the Debtor, Byron F. David, by counsel, and for his Response and

 Objection to the Chapter 11 Trustee’s Motion to Convert Case to Chapter 7 (dkt. no. 173),

 states the following:

                                           A.    BACKGROUND

           1.        On February 25, 2020, the Debtor filed a Motion to Convert to Chapter 13,

 based on a proposed plan that would pay his creditors in full (dkt. no. 169).

           2.        The following day, February 26, 2020, the Chapter 11 Trustee filed a Motion

 for a Rule to Show Cause for why Sanctions should not be imposed upon the Debtor for

 failure to comply with the Budget Order (dkt. no. 171) (the "Show Cause Motion"), and a

 Motion to Convert this case to Chapter 7 (dkt. no. 173) ("Chapter 7 Conversion Motion").

           3.        The Trustee has filed the Show Cause Motion on the grounds that the Debtor

 has not complied with a Budget Order entered by the Court on January 27, 2020


 James P. Campbell, Esq. (VSB #25097)
 Matthew L. Clark, Esq. (VSB #84881)
 Campbell Flannery, P.C.
 1602 Village Market Blvd. Suite 225
 Leesburg, Virginia 20175
 (703) 771-8344/Telephone
 (703) 777-1485/Facsimile
Case 18-12396-KHK       Doc 208    Filed 04/21/20 Entered 04/21/20 17:05:26          Desc Main
                                  Document      Page 2 of 5



 (dkt. no. 154) (the "Budget Order"), requiring the Debtor (a) to make certain financial

 disclosures to the Trustee, (b) to turn over his paycheck to the Trustee within a certain time

 frame, and (c) to provide information about his accountant.

        4.     The alleged non-compliances with the Budget Order raised by the Trustee in

 his Motion to Convert are concerning as they are either inaccurate or are now entirely moot.

        A.     The Debtor made timely Financial Disclosures.

        As set forth in the email attached hereto as "Exhibit A," the Debtor timely provided

 his counsel with a complete MOR for the month of January 2020. The Debtor expected

 and relied on his counsel to forward this document to the Trustee. Due to an internal

 communication error on the part of the Debtor's counsel, this MOR was not forwarded to

 the Trustee as the Debtor expected. Upon learning of this error, as set forth in the email

 attached hereto as "Exhibit B," on March 2, 2020, counsel for the Debtor forwarded the

 Debtor's January 2020 MOR to the Trustee. Accordingly, any noncompliance arising from

 financial disclosures has been rendered moot. Furthermore, the Court should not hold such

 noncompliance against the Debtor because he did his part to comply with this aspect of the

 Budget Order and the Trustee did not timely receive it due to an error of the Debtor's

 counsel.

        B.     The Debtor has turned over all of his paychecks.

        The Debtor did not timely turn over his January 2020 paycheck to the Chapter 11

 Trustee because he mistakenly believed that he did not need to do so when he would be

 moving to convert his case to Chapter 13 (after becoming eligible to do so as a result of the

 Court sustaining his objections to four out of five of Summit's claims). Upon learning of


                                               2
Case 18-12396-KHK       Doc 208     Filed 04/21/20 Entered 04/21/20 17:05:26           Desc Main
                                   Document      Page 3 of 5



 the Debtor's honest, but mistaken, belief, counsel for the Debtor counseled him to obey the

 Court's Order until and unless the Court entered a contrary Order and the Debtor promptly

 provided that paycheck in the amount of $17,271.14 to the Trustee on March 2, 2020.

        Since then, the Debtor has timely provided the Trustee with all of his paychecks and

 the Debtor is now in compliance with this aspect of the Budget Order in all respects.

        C.     Debtor Provided and Re-Provided information about his
               accountant.

        Counsel for the Debtor learned of a problem between the Trustee’s proposed

 accountant and the Debtor’s accountant when the Trustee filed his Motion to Show Cause

 on February 26, 2020.           Undersigned counsel immediately emailed the Debtor’s

 accountant’s contact information, including his personal cell phone, which is characterized

 in the Trustee’s Objection as being an incorrect telephone number. Notably, the Debtor's

 income tax returns, which bear the accountant’s telephone number, were presented to

 Mr. King in his capacity as Chapter 7 Trustee at the outset of this case. In fact, therefore,

 the Trustee already had this information and the Debtor was never in non-compliance with

 this aspect of the Budget Order. To the extent the Trustee had overlooked the fact that he

 already had this information, counsel or the Debtor re-provided it immediately upon

 learning that the Trustee could not locate it.

        Fundamentally,     the     issues   the       Trustee   complains   of   resulted   from

 misunderstandings and mistakes, which have now been cured, corrected, and rendered

 moot. For the reasons forth in the Debtor's Motion to Convert to Chapter 13 (dkt. no. 169),

 and the Debtor's Response in Opposition to the Trustee's Motion to Convert to Chapter 7



                                                  3
Case 18-12396-KHK       Doc 208    Filed 04/21/20 Entered 04/21/20 17:05:26          Desc Main
                                  Document      Page 4 of 5



 filed herewith, the interests of the Debtor's creditors will be best served by converting this

 case to Chapter 13, rather than to Chapter 7.

        WHEREFORE, the Debtor, Byron F. David, respectfully requests that this Court (a)

 deny the Trustee's Motion for a Rule to Show Cause for Why Sanctions Should not be

 imposed upon the Debtor for failure to comply with the Budget Order (dkt. no. 171);

 (b) grant his Motion to Convert to Chapter 13 (dkt. no. 169); and (c) grant such further

 relief as this Court deems appropriate.

                                                          BYRON F. DAVID
                                                          By Counsel


        /s/ James P. Campbell
 James P. Campbell, Esq. (VSB #25097)
 Matthew L. Clark, Esq. (VSB #84881)
 CAMPBELL FLANNERY, P.C.
 1602 Village Market Blvd. Suite 225
 Leesburg, Virginia 20175
 (703) 771-8344/Telephone
 (703) 777-1485/Facsimile
 jcampbell@campbellflannery.com/Email
 mclark@campbellflannery.com
   Counsel for Debtor Not in Possession




                                                 4
Case 18-12396-KHK     Doc 208    Filed 04/21/20 Entered 04/21/20 17:05:26        Desc Main
                                Document      Page 5 of 5



                            CERTIFICATE OF SERVICE

       I hereby certify that service of a true copy of the foregoing has been made as

 follows:

  Type of Service:              First Class and Electronic Mail
                                to the parties listed below

  Date of Service:              April 21, 2020

  Persons served and address:   Joseph A. Guzinski, Esq.
                                Office of the U.S. Trustee
                                1725 Duke Street
                                Suite 650
                                Alexandria, Virginia 22314

                                Bradley D. Jones, Esq.
                                Donald F. King, Esq.
                                Odin, Feldman & Pittleman, P.C.
                                1775 Wiehle Avenue, Suite 400
                                Reston, Virginia 20190

                                Mark B. Callahan, Esq.
                                Quinton B. Callahan, Esq.
                                Clark & Bradshaw, P.C.
                                P.O. Box 71
                                92 No. Liberty Street
                                Harrisonburg, Virginia 22803-0071


  Item Served:                  Debtor's Response in Opposition to Trustee's Motion
                                for a Rule to Show Cause for Why Sanctions Should
                                not be imposed upon the Debtor for failure to comply
                                with the Budget Order

                                                        /s/ James P. Campbell
                                                          James P. Campbell




                                             5
